Citation Nr: 1514938	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  12-29 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Kansas City, Missouri


THE ISSUE

Entitlement to reimbursement of medical expenses for treatment received at William Newton Memorial Hospital on June 29, 2012. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran served on active duty from April 1964 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision by the Department of Veterans Affairs Medical Center in Wichita, Kansas.  

In August 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1. On June 29, 2012, the Veteran was admitted to William Newton Memorial Hospital for emergency treatment of vertigo, nausea and heart palpitations. 

2.  The medical care received by the Veteran on June 29, 2012 was for a condition of such a nature that a prudent layperson would have reasonably expected that a delay in treatment would have been hazardous to life or health. 

3.  For the medical care the Veteran received on June 29, 2012, there were no VA medical facilities feasibly available and an attempt to use them beforehand would not have been reasonable.

4.  At the time of treatment, the Veteran was enrolled in the VA health care system and had received VA health care within the 24-month period preceding the unauthorized emergency treatment.

5.  The Veteran was financially liable to William Newton Memorial Hospital for the treatment rendered on June 29, 2012.

6.  The Veteran had no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the treatment rendered.
7.  The Veteran had no other contractual or legal recourse against a third party that would, in whole or in part, extinguish such liability to the provider for the treatment.
 
8.  The Veteran is not eligible for reimbursement for medical care or services under 38 U.S.C.A. § 1728.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for payment or reimbursement of the unauthorized medical expenses incurred on June 29, 2012 at William Newton Memorial Hospital have been met.  38 U.S.C.A. §§ 1703(a), 1725, 5107 (West 2014); 38 C.F.R. §§ 17.52(a), 17.120, 17.1000-1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be discussed further.

Analysis

The Veteran seeks reimbursement for medical expenses incurred for emergency treatment rendered on June 29, 2012 at William Newton Hospital in Winfield, Kansas. 

There are two avenues for obtaining payment or reimbursement of the expenses of private medical care, which are found under the statutory provisions of 38 U.S.C.A. §§ 1725 and 1728.  Specifically, section 1725 authorizes reimbursement for emergency treatment for eligible veterans with nonservice-connected conditions, and section 1728 authorizes reimbursement for emergency treatment for eligible veterans with service-connected conditions.  These statutory provisions are implemented at 38 C.F.R. § 17.1000-17 .1008 for eligible veterans with nonservice-connected conditions, and at 38 C.F.R. § 17.120 and §17.121 for eligible veterans with service-connected conditions.

Initially, the Board notes that the record does not indicate, and it is not claimed, that the Veteran's treatment was due to a service-connected disability, or for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or that the Veteran was rated as permanently and totally disabled, or was participating in a rehabilitation program under 38 U.S.C.A. Chapter 31, such that he could be considered for reimbursement under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 (2014). 

Under 38 U.S.C.A. § 1725, a veteran may be eligible for reimbursement provided that he is 1) an active participant in VA health care, and 2) is personally liable for the emergency treatment furnished.  A veteran is an active participant in VA health care if: 1) he or she is enrolled in the VA health care system; and 2) he or she received VA health care within the 24-month period preceding the unauthorized emergency treatment.  A veteran is personally liable for the emergency treatment furnished if: 1) he or she if financially liable to the provider of the emergency treatment for that treatment; 2) he or she has no entitlement to care or services under a health-plan contract; 3) he or she has no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider; and 4) he or she is not eligible for reimbursement for medical care under 
38 U.S.C.A. § 1728.

A claim for payment or reimbursement under 38 U.S.C.A. § 1725 must be filed within 90 days after the latest of the following: July 19, 2001; the date the veteran was discharged from the facility that furnished emergency treatment; the date of death, but only if the death occurred during transportation to the facility for emergency treatment, or if the death occurred during the stay in the facility that included the provision of emergency treatment; or the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004(d)(1)-(4).

According to 38 C.F.R. § 17.1002 , payment or reimbursement under 38 U.S.C.A. 
§ 1725 may be made only if the following eight conditions are met:

 (a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

 (b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

See 38 C.F.R. § 17.1002.

Medical records show that the Veteran was seen at the hospital on June 29, 2012 with complaints of nausea, heart palpitations and vertigo.  He reported symptoms of three weeks in duration.  A physician diagnosed anxiety and nervousness.  The treatment record indicates that the Veteran left the hospital against medical advice.   

At the Board hearing, the Veteran testified regarding the circumstances that led him to seek emergency treatment.  The Veteran stated that he was so weak that he could hardly walk and had no energy.  The Veteran testified that the VA Medical Center in Wichita is about 50 miles from his home.  He stated that he was incapable of driving to Wichita because he was very dizzy.  The Veteran testified that his neighbor, who was a nurse, told him to go to the nearby emergency room.  He indicated that his neighbor's advice was instrumental in his decision to go to the hospital near his home instead of the VA Medical Center in Wichita.  

The Board finds that a reasonably prudent person would believe that symptoms of weakness and dizziness of the type described by the Veteran were likely an emergent situation, and a delay in seeking treatment might be hazardous to life or health.  Further, the closest VA Medical Center is located approximately 50 miles from the Veteran's home.  Based on this evidence, the Board finds that the claim for payment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and that a VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.

The Board finds the evidence to be at least in relative equipoise in showing that the Veteran has met the criteria of 38 U.S.C.A. § 1725.  Thus, resolving all reasonable doubt in the Veteran's favor, payment or reimbursement of the unauthorized medical expenses incurred in connection with private medical services provided at William Newton Memorial Hospital on June 29, 2012 is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to reimbursement of unauthorized medical expenses for treatment received at William Newton Memorial Hospital on June 29, 2012 is granted.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


